
	

114 S1745 IS: Extracurricular Programs for Indian Children Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1745
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To provide grants to eligible entities to develop and maintain or improve and expand before school,
			 afterschool, and summer school programs for Indian and Alaska Native
			 students, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Extracurricular Programs for Indian Children Act of 2015. 2.FindingsCongress finds that:
 (1)The United States has a distinct legal, treaty, and trust obligation to provide for the education, healthcare, safety, social welfare, and other needs of Native children.
 (2)Native children are the most at-risk population in the United States, confronting serious disparities in education, health, and safety, with 37 percent of Native children living in poverty.
 (3)Teens who do not participate in those programs are nearly 3 times more likely to use marijuana or other drugs, and more likely to drink alcohol. 22.9 percent of Native children aged 12 and older report alcohol use, 16 percent report substance dependence or abuse, 35.8 percent report tobacco use, and 12.5 percent report illicit drug use.
 (4)Protective factors against youth suicide include opportunities to participate in and contribute to school and/or community projects/activities. Suicide is the second leading cause of death of Native youth aged 15 through 24 at a rate of 2.5 percent—this is twice the national rate of non-Native youth of the same age.
 (5)Nationally, American Indian and Alaska Native students have the lowest college enrollment rates. At-risk youth who have a mentor are more likely to pursue higher education after high school in a four-year, two-year, or vocational program than their at-risk peers who do not have a mentor. (45 percent compared to 29 percent).
 (6)Students who are engaged in extracurricular (afterschool and summer learning) activities have better attendance records, higher levels of academic achievement, and more interest in pursuing higher education after graduation.
			3.Purpose
 (a)In generalThe purpose of this Act is to establish a grant program for Indian tribes and eligible tribal entities for extracurricular programs—
 (1)to support and encourage the educational and cultural growth of Indian and Alaska Native students; (2)to provide access to mentors and resources that promote emotional and mental resilience in Native youth;
 (3)to ensure Native children receive consistent access to nutritional meals; and (4)to increase the availability of safe and useable educational infrastructures in Native communities and on tribal land.
 (b)Purpose of grantsThe funds awarded under the grant program established under section 366 of the Consolidated Farm and Rural Development Act (as added by section 4(a)) shall be used for—
 (1)culturally appropriate before school, afterschool, and summer school programs that include activities designed to reinforce and complement the academic program of participating students, such as—
 (A)development and extracurricular activities; and (B)programs relating to—
 (i)substance abuse and violence prevention; (ii)counseling;
 (iii)physical fitness and wellness; (iv)Native culture and language;
 (v)agriculture and nutrition; (vi)technology education; and
 (vii)character education; (2)funds to build or upgrade facilities for before school, afterschool, and summer school programs; and
 (3)access to federally funded meal programs. 4.Before school, afterschool, and summer school grant program for Indian and Alaska Native students (a)Grant programThe Consolidated Farm and Rural Development Act is amended by inserting after section 365 (7 U.S.C. 2008) the following:
				
					366.Before school, afterschool, and summer school grant program for Indian and Alaska Native students
 (a)DefinitionsIn this section: (1)Eligible entity (A)In generalThe term eligible entity means an entity described in subparagraph (B) that has a plan to develop and maintain or improve and expand before school, afterschool, and summer school programs.
 (B)List of entitiesAn entity described in this subparagraph is 1 of the following: (i)An Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).
 (ii)A local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) with a student population that consists of more than 10 percent Indian or Alaska Native students.
 (iii)A private accredited elementary or secondary school (as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) in the boundaries of an Indian reservation.
 (iv)A Regional Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).
 (v)A school operated by the Bureau of Indian Affairs. (vi)A Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).
 (vii)A tribal education agency. (viii)A tribal nonprofit organization.
 (ix)A tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)).
 (x)A consortium of any of the entities in clauses (i) through (ix). (2)SecretaryThe term Secretary means the Secretary of Agriculture.
							(b)Grant program
 (1)In generalThe Secretary shall establish a grant program under which the Secretary shall provide grants to eligible entities to develop and maintain or improve and expand before school, afterschool, and summer school programs for Indian and Alaska Native students.
 (2)Grant periodA grant made under this section shall be for a period of not less than 3 and not more than 5 years.
 (3)Minimum grant amountThe minimum amount of a grant under this section shall be $50,000 per eligible entity per fiscal year.
							(c)Application
 (1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAt a minimum, an application for a grant under this section shall describe— (A)the before school, afterschool, or summer school activities to be funded with the grant;
 (B)community needs, available resources, and the activities of the proposed program that address the needs of the community;
 (C)the number and age ranges of children to be served by the proposed program; (D)an assurance that participation in the program will be free of cost; and
 (E)the demonstrated experience or potential for success of the eligible entity in providing educational, cultural, and related activities that complement and enhance academic performance, achievement, and development of Indian or Alaska Native students.
								(d)Authorized activities
 (1)In generalAn eligible entity may only use a grant awarded under this section to carry out an activity described in this subsection.
 (2)Before school, afterschool, and summer school programsAn eligible entity may use a grant awarded under this section to carry out before school, afterschool, and summer school activities that advance or improve student academic achievement and well-being, including—
 (A)remedial education activities and academic enrichment programs, including programs that provide academic assistance to students to enhance academic achievement;
 (B)mathematics and science education activities; (C)arts and music education activities;
 (D)entrepreneurial education programs; (E)tutoring services (including services provided by senior citizen volunteers) and mentoring programs;
 (F)Native language programs; (G)Native cultural programs;
 (H)physical fitness and wellness activities; (I)telecommunications and technology education programs;
 (J)programs that promote parental involvement and family literacy; (K)programs that provide assistance to students who have been truant, suspended, or expelled from school so as to allow those students to improve academic achievement;
 (L)substance abuse and violence prevention programs, counseling programs, and character education programs;
 (M)child and adolescent health and mental health services; (N)leadership and youth development activities;
 (O)job skills development programs; (P)agriculture and nutrition services; and
 (Q)transportation services. (3)Facilities (A)In generalAn eligible entity may use a grant awarded under this section—
 (i)to build facilities for youth centers; or (ii)to upgrade existing facilities.
 (B)Other usesA facility built or upgraded with funds awarded under this section may be used for educational and community purposes not described in paragraph (2) at times when the facility is not being used for activities described in that paragraph.
 (4)Limitation on useAn eligible entity may use not more than 5 percent of grant funds for grant administration costs. (e)Funding (1)Authorization of Appropriations (A)ProgrammingThere is authorized to be appropriated to the Secretary to provide grants for authorized activities described in subsection (d)(2)—
 (i)for fiscal year 2016, $2,000,000; (ii)for fiscal year 2017, $4,000,000;
 (iii)for fiscal year 2018, $6,000,000; (iv)for fiscal year 2019, $8,000,000; and
 (v)for fiscal year 2020, $10,000,000. (B)Facility construction and rehabilitationThere is authorized to be appropriated to the Secretary to provide grants for authorized activities described in subsection (d)(3) $6,000,000 for each of fiscal years 2016 through 2020.
 (2)Unused fundsAny funds made available under paragraph (1) for a fiscal year that are not used for that fiscal year shall be available to the Secretary to make grants in accordance with this section for the subsequent fiscal year.
							(f)Reporting and Evaluation
 (1)Reports to the SecretaryEach grantee shall annually submit to the Secretary a report in such form and manner as the Secretary may require.
							(2)Annual Grant Program Evaluation
 (A)In generalThe Secretary shall annually— (i)compile and analyze the reports submitted under paragraph (1); and
 (ii)conduct an evaluation of the educational outcomes and social impacts of the grant program described in this section.
 (B)DisseminationNot later than 180 days after the date the Secretary receives the last report for a year described in paragraph (1), the Secretary shall disseminate the annual evaluation described in subparagraph (A) to—
 (i)the Subcommittee on Indian, Insular and Alaska Native Affairs of the House of Representatives; (ii)the Committee on Education and the Workforce of the House of Representatives;
 (iii)the Committee on Indian Affairs of the Senate; and (iv)the Committee on Health, Education, Labor and Pensions of the Senate.
									.
			(b)Eligibility for federally funded meal programs
 (1)School lunch programSection 12(d)(4)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)(4)(B)) is amended—
 (A)by striking includes, in the case and inserting the following:  includes—(i)in the case;
 (B)by striking the period at the end and inserting a ; and; and (C)by adding at the end the following:
						
 (ii)notwithstanding section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), an eligible entity (as defined in section 366 of the Consolidated Farm and Rural Development Act)..
 (2)Summer food service program for childrenSection 13(a)(1)(D) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)(1)(D)) is amended—
 (A)by striking or residential and inserting residential; and (B)by inserting or an eligible entity (as defined in section 366 of the Consolidated Farm and Rural Development Act), after camp,.
 (3)Child and Adult Care Food ProgramSection 17(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(2)) is amended—
 (A)in subparagraph (E), by striking and at the end; (B)in subparagraph (F), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (G)an eligible entity (as defined in section 366 of the Consolidated Farm and Rural Development Act).. 
 (4)School Breakfast ProgramSection 15(3) of the Child Nutrition Act of 1966 (42 U.S.C. 1784(3)) is amended—
 (A)in subparagraph (A), by striking , and and inserting a semicolon; and (B)in subparagraph (B), by striking Labor). and inserting Labor); and (C) an eligible entity (as defined in section 366 of the Consolidated Farm and Rural Development Act)..
